41 So.3d 1095 (2010)
Shannon ROBINSON, Petitioner,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Respondent.
No. 1D10-0444.
District Court of Appeal of Florida, First District.
August 13, 2010.
Shannon Robinson, pro se, Petitioner.
Bill McCollum, Attorney General, and Alexandria Walters, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
DENIED. See Munn v. Fla. Parole Comm'n., 807 So.2d 733 (Fla. 1st DCA 2002).
THOMAS, WETHERELL, and MARSTILLER, JJ., concur.